In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-021 CR

____________________


PHILIP GERALD BIQUET, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 16,254




MEMORANDUM OPINION
 A jury found Philip Gerald Biquet to be guilty of driving while intoxicated, third
offense.  Tex. Pen. Code Ann. §§ 49.04, 49.09(b)(2) (Vernon Supp. 2002).  After
finding the defendant to be an habitual offender, the court assessed punishment at twenty-five years of confinement in the Texas Department of Criminal Justice, Institutional
Division. 

	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On August 1, 2002, Biquet was
given an extension of time in which to file a pro se brief. We received no response from
the appellant.  Because the appeal involves the application of well-settled principles of law,
we deliver this memorandum opinion.   See Tex. R. App. P. 47.1.
 We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991). The judgment is affirmed.
	AFFIRMED.
								PER CURIAM

Submitted on November 20, 2002
Opinion Delivered December 11, 2002 
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.